The judgment of the court was pronounced by
Etjstis, C. J.
This is an appeal from a judgment dissolving an attachment, on the ground that an attachment will not lie in an action for damages for a tort. The plaintiff was shot, and maimed in the knee, by the defendant, and his action is brought for expenses incurred for medical and surgical services, and loss of time during his confinement. The case is accompanied with every species of aggravation, and the damage sustained is definitely stated, sworn to, and proved.
We have sought with much care for a precedent in which the plaintiff’s action could be sustained, but without success. The practice, and the understanding of the profession generally, we believe, has been uniform against the validity of attachments in cases of tort. The subject has been recently thoroughly examined, and, under a full review of our legislation in reference to attachments, the evident intimation of the court was against the validity of attachments in ac'tions for damages in cases of tort. See the case of Irish v. Wright, 12 Rob. 570.

Judgment ajirmed.